DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The disclosure is objected to because of the following informalities:
 “…extra-meridiem points…” in page 4 para.[1] needs to be corrected.  A suggested correction is –extra-meridian points--.
 Appropriate correction is required. 
Claim Objections
Claim 3 is objected to because of the following informalities:  claim needs to end with end of sentence punctuation i.e. a period (“.”). Appropriate correction is required. 
Claim 3 is objected to because of the following informalities:  The chemical formula name/nomenclature needs to be added for example Cobalt ferrite (CoFe2O4)/barium titanate (BaTiO3) or cobalt ferrite -barium titanate. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites “greater than about 1000 V/m” which renders the claim indefinite. First, the term " about" here in claim 7 is a relative range term i.e. +/- defined measure/percentage with respect to 1000 V/m.  The term " about" is not defined by the claim with respect to the boundary i.e. unclear as to whether the term “about” refers herein to a value of  +/-0.25% of the defined measure; or the term “about” refers herein to a value of  +/-0.10% of the defined measure or some other value or percentage. Additionally, the specification does not provide a standard for ascertaining the requisite degree/range. Consequently, the term “about 1000 V/m” is being interpreted as encompassing a value below 1000 V/m. Since, “greater than 1000 V/m” is an open ended range with a lower limit 1000 which conflicts with “about 1000 V/m” as this range includes values below 1000 V/m, claim 7 is rendered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guduru  et al. (Pub. : Guduru R, Liang P, Hong J, et al. Magnetoelectric 'spin' on stimulating the brain. Nanomedicine (Lond). 2015;10(13):2051-2061, hereinafter referred to as “Guduru”).
As per independent Claim 1, Guduru discloses a method to treat a disorder (Guduru in at least fig. 5, section titled “Aim”, page 2052-2053, page 2055-2059, section titled “Executive Summary” on page 2060 discloses relevant subject-matter. More specifically Guduru in at least fig. 5, page 2059 col. 1 para. [2], col. 2 para. [1], “Executive Summary” section on page 2060 for example discloses a method to treat a disorder. See at least “Executive Summary”  “applications range from deep brain stimulation for treating neurodegenerative diseases…magnetoelectric nanoparticles (MENs) may be able to address this subject. Due to the magnetoelectric effect, these ‘smart’ nanoparticles can directly couple intrinsic electric-field-driven processes with external magnetic fields” ), the method comprising: 
administering to a target region of a subject in need thereof an effective amount of a type of magnetoelectric nanoparticles (Guduru in at least fig. 5, page 2051 “Aims” section, page 2052 col. 1 para. [2-3], page 2053 col. 1 para. [1-2], page 2055 col. 1 [1-2] discloses administering to a target region/brain of a subject in need thereof an effective amount of a type of magnetoelectric nanoparticles/MENs. See page 2051 “Aims” “CoFe2 O4–BaTiO3 … nanoparticles have been intravenously administrated ”; page 2052 col. 1 para. [2] “using… magnetoelectric nanoparticles (MENs) … when administrated in the brain”; page 2053 col. 1 para. [1] “The nanoparticles were introduced into the bloodstream via iv. injection”; page 2055 col. 1 [1] “MENs, when administrated in the brain … iv.-injected nanoparticles were forced via application of a magnetic field gradient … to enter the brain”; page 2055 col. 1 [2] “nanoparticle … was administrated in the blood stream through an iv. Injection”), and 

As per dependent Claim 2, Guduru further discloses method wherein the administering step is non-invasive or minimally invasive (Guduru in at least page 2051 “Aims” section, page 2053 col. 1 para. [1], page 2055 col. 1 [2] discloses the administering step is non-invasive or minimally invasive. See page 2051 “Aims” “nanoparticles have been intravenously administrated ”; page 2053 col. 1 para. [1] “The nanoparticles were introduced into the bloodstream via iv. injection”; page 2055 col. 1 [1] “MENs, when administrated in the brain, 

As per dependent Claim 3, Guduru further discloses method comprising CoFe.sub.2O.sub.4--BaTiO.sub.3 or other type of magnetoelectric nanoparticles (Guduru in at least page 2051 “Aims” section, page 2052 col. 1 para. [4], page 2060 “Executive summary” for example discloses  CoFe.sub.2O.sub.4--BaTiO.sub.3 or other type of magnetoelectric nanoparticles . See at least page 2052 para. [4]  “CoFe2 O4 –BaTiO3 core-shell … MENs”)
As per dependent Claim 4, Guduru further discloses method further comprising a pharmaceutically acceptable carrier (Guduru in at least page 2053, col. 1 [1] “nanoparticle saline solution” ).

As per dependent Claim 5, Guduru further discloses method wherein the externally applied magnetic field is an externally applied directed magnetic field (Guduru in at least page 2051 “Aims” section, page 2053 [1-2], page 2055 col. 1 [1], page 2060 “Executive summary” section  discloses the externally applied magnetic field is an externally applied directed magnetic field. See at least Guduru page 2051 “Aims” section “nanoparticles have been intravenously administrated … and forced to cross the blood–brain barrier via a d.c. field gradient”; page 2053 [1] “external-magnetic-field-activated nanoparticles” and “ a magnetic field gradient … was applied”; page 2053 [2] “application of a low-energy a.c. magnetic field … generated by a … electromagnetic multiturn coil”; page 2055 col. 1 [1] “nanoparticles were forced via application 

As per dependent Claim 6, Guduru further discloses method wherein the administered magnetoelectric nanoparticles and the externally applied magnetic field interact to generate an electric field in proximity to tissues and cells in the target region of the subject (Guduru in at least page 2051 “Aims” section, page 2052 col. 1 para. [2], page 2060 “Executive summary” section discloses the administered magnetoelectric nanoparticles and the externally applied magnetic field interact to generate an electric field in proximity to tissues and cells in the target region of the subject. See at least page 2051 “Aims” section “magnetoelectric nanoparticles may directly couple the intrinsic neural activity induced electric fields with external magnetic fields”; page 2052 col. 1 para. [2] “using… magnetoelectric nanoparticles (MENs) … when administrated in the brain, MENs can serve as nanoscale sites which, when exposed to a relatively low external magnetic field … generate local electric fields … to provide direct external access to the internal (bioelectric) neural circuits”; page 2060 “Executive summary” section “Due to the magnetoelectric effect, these ‘smart’ nanoparticles can directly couple intrinsic electric-field-driven processes with external magnetic fields”).
As per dependent Claim 7, Guduru further discloses method wherein the generated electric field is greater than about 1000 V/m (Guduru in at least page 2052 col. 1 para. [2] discloses the generated electric field is greater than about 1000 V/m. See page 2052 col. 1 para. [2] “using… magnetoelectric nanoparticles (MENs) … when administrated in the brain, MENs 
As per independent Claim 8, Guduru discloses a method to stimulate a cell type or receptor-containing region in a subject or an experimental animal that is associated with an acupuncture response (Guduru in at least fig. 5, section titled “Aim”, page 2052-2053, page 2055-2059, section titled “Executive Summary” on page 2060 discloses relevant subject-matter. More specifically Guduru in at least page 2055 col. 1 [1], fig. 5, page 2059 col. 1 para. [2], “Executive Summary” on page 2060 for example discloses a method to stimulate a cell type or receptor-containing region in a subject or an experimental animal. See at least page 2055 col. 1 [1] “MENs, when administrated in the brain, could enable externally controlled noninvasive deep-brain stimulation”; fig. 5 “noninvasive electric field stimulation of selected regions deep in the brain…Such coupling can be used for noninvasive high-efficacy stimulation of selected regions deep in the brain via application of focused and relatively low … magnetic field”), the method comprising: 
administering to a target region of a subject in need thereof an effective amount of a magnetoelectric nanoparticle (Guduru in at least fig. 5, page 2051 “Aims” section, page 2052 col. 1 para. [2-3], page 2053 col. 1 para. [1-2], page 2055 col. 1 [1-2] discloses administering to a target region of a subject in need thereof an effective amount of a magnetoelectric nanoparticle/MENs. See page 2051 “Aims” “CoFe2 O4–BaTiO3 … nanoparticles have been intravenously administrated ”; page 2052 col. 1 para. [2] “using… magnetoelectric nanoparticles (MENs) … when administrated in the brain”; page 2053 col. 1 para. [1] “The nanoparticles were 
externally applying a magnetic field to the target region of the subject (Guduru in at least fig. 5, page 2051 “Aims” section, page 2052 col. 1 para. [2-3], page 2053 [1-2], page 2055 col. 1 [1], page 2060 “Executive summary” section  discloses externally applying a magnetic field to the target region of the subject. See at least fig. 5 legend “(A) MENs are forced into the brain across blood–brain barrier via application of a d.c. magnetic field gradient. (B) When in the brain, MENs are being distributed over the entire brain or in selected regions via application of spatially varying d.c. magnetic field gradients. The presence of MENs effectively creates a ‘new brain microenvironment’, in which the intrinsic electric signals due to the neural activity are strongly coupled at the subneuronal level to the external magnetic fields generated by remote sources. (C) Such coupling can be used for noninvasive high-efficacy stimulation of selected regions deep in the brain via application of focused and relatively low…magnetic field”; page 2053 [1] “external-magnetic-field-activated nanoparticles” and “ a magnetic field gradient … was applied”).
As per dependent Claim 9, Guduru further discloses  method wherein the method is non-invasive or minimally invasive (Guduru in at least fig. 5, page 2051 “Aims” section, page 2053 col. 1 para. [1], page 2055 col. 1 [2] discloses the method is non-invasive or minimally invasive. See page 2051 “Aims” “nanoparticles have been intravenously administrated ”; page 2053 col. 1 para. [1] “The nanoparticles were introduced into the bloodstream via iv. injection”; .

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims. 
US 20150283368 A1 and US 20130317279 A1 for disclosing Magneto-electric nanoparticles in a subject that interact with an external magnetic field and/or magnetic field gradient to cause stimulation/therapy of tissue target in the subject similar to that disclosed and claimed.
US 20120226093 A1 for disclosing a system for external manipulation of magnetic nanoparticles in vasculature using a remotely placed magnetic field-generating  similar in terms of using nanoparticle and external magnetic field to stimulate/treat target tissue to that disclosed.
US 20110213193 A1 for disclosing methods of delivering a therapeutic agent to a patient across the blood brain barrier using liposomes comprising magnetic nanoparticles bound to one or more therapeutic agents, via application of  an external magnetic field similar in terms of using nanoparticle and external magnetic field to stimulate/treat target tissue to that disclosed.
US 20050090732 A1 for disclosing therapy via targeted delivery of nanoscale particles similar in terms of using nanoparticle and external magnetic field to stimulate/treat target tissue to that disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SUNITA REDDY/            Examiner, Art Unit 3791                                                                                                                                                                                            December 29, 2021